GILES, District Judge.
The register in this case certifies into court the following: “Has the register a right to assign and convey the estate, real and personal, of- the bankrupt, when the title of the property is in dispute, under the fourteenth section of the bankrupt act?” I am of the opinion that he has, if there be (in the language of the law) “no opposing interest;” that is, if there be no one before the register contesting the *732appointment of the assignee, or for any other cause, opposing the execution of said assignment. The assignment is general. Bice, Manual, form 66. The section then (presuming the assignment to be made) goes on to say what rights under it vest in the assignee, etc., and says that a copy of said assignment, duly certified by the clerk of the court under the seal thereof, shall be conclusive evidence of jhis title as such assignee, to take, hold, sue for and recover the property of the bankrupt, etc. On the facts stated by the register, he,should make the general assignment to the assignee, who shotild appear in the case in the Frederick county circuit court, and claim the property, in which suit the validity of the deed to Grafton Duvall can be tested.